         CASE 0:20-cv-01497-DSD-DTS Doc. 71 Filed 11/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Pharmaceutical Research and                           Case No. 0:20-cv-01497-DSD-DTS
Manufacturers of America,

                             Plaintiff,            SECOND AMENDED NOTICE OF
                                                     HEARING ON DEFENDANTS’
v.                                                         MOTION TO DISMISS

Stuart Williams, et al.,

                             Defendants.



       PLEASE TAKE NOTICE that a hearing on Defendants’ motion to dismiss will

take place on December 8, 2020 at 10:00 a.m., before the Honorable David S. Doty via

Zoom using dial-in and video information provided by Chambers. Defendants will move

the Court for an order dismissing Plaintiff’s complaint.

       The following briefing schedule, agreed to by the parties, applies to Defendants’

motion to dismiss and Plaintiff’s pending summary judgment motion:

           • August 27, 2020: Defendants’ memorandum supporting their motion to

              dismiss.

           • October 1, 2020: Plaintiff’s memorandum supporting its summary

              judgment motion and responding to Defendants’ motion to dismiss.

           • November 5, 2020: Defendants’ memorandum replying on their motion to

              dismiss and opposing Plaintiff’s summary judgment motion.

           • November 19, 2020: Plaintiff’s reply memorandum supporting its motion

              for summary judgment.
               CASE 0:20-cv-01497-DSD-DTS Doc. 71 Filed 11/16/20 Page 2 of 2




Dated: November 16, 2020                    Respectfully submitted,

                                            KEITH ELLISON
                                            Attorney General
                                            State of Minnesota


                                            s/ Sarah L. Krans
                                            SARAH L. KRANS
                                            Assistant Attorney General
                                            Atty. Reg. No. 0338989

                                            LEAH M. TABBERT
                                            Assistant Attorney General
                                            Atty. Reg. No. 0398259

                                            445 Minnesota Street, Suite 1400
                                            St. Paul, Minnesota 55101-2131
                                            (651) 757-1273 (Voice)
                                            (651) 297-1235 (Fax)
                                            sarah.krans@ag.state.mn.us
                                            leah.tabbert@ag.state.mn.us

                                            ATTORNEYS FOR DEFENDANTS



|#4843107-v1




                                             2
